DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on November 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Delhorme et al (6689241).
            Delhorme et al teaches a method of mounting pillars/spacers on a glass sheet including an accommodation step of accommodating a plurality of pillars/spacers 4 in storage (i.e. container 9) with the plurality of pillars being stacked on each other in the container; a mounting step of pushing, out of the storage (i.e. by the weight of the pillars . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/136152, cited by the applicant with an English translation supplied by the examiner for the applicant’s convenience or JP 2016-017020 in view of JP 58-049786, cited by the applicant with an English translation.
          WO ‘152 teaches a pillar/spacer 5 mounting method, which forms a vacuum glass panel 1, 2 with a seal 4, in which independent pillars 5, 10 are manufactured in advance and then the pillars are arranged on a glass sheet 2using a mounting device 11 per claim 3. JP ‘020 teaches a sheet mounting method, for forming a vacuum glass panel with a seal 4, in which a plurality of sheets 2, each having a plurality of pillars/spacers 21 formed on a substrate 20 are manufactured in advance and stored for future use, the plurality of sheets are stacked (figure 4C) and then applied to a glass sheet. Both WO ‘152 and JP ‘020 do fail to teach the recitations in claim 1 and claim 3, lines 2, 3 and 13-
          JP ‘786 teaches a conventional technique in which, when arranging and arranging a plurality of identical components, having the same shape a pillars, at the same assembly stage, a reciprocating motion of a robot gripping a component to be supplied to 1 units to be conveyed to a predetermined arrangement position is required for a necessary number of components. A large tact time of assembling work, and a problem to complicate creation of data for robot operation (See page 1, line 10 to page 2, line 14, etc.) and a component staring a component storing portion having an internal shape similar to the external shape of the component, as means to improve the efficiency of the operation of arranging the component by solving the problem. A component cartridge comprising a component discharge portion having an extrusion and discharge mechanism driven by a motor It is described that, after the robot arm is held by the arms of the robot, the component is discharged at a predetermined position, and the arm is moved to the next operation position to repeat the discharge operation of the component (see the scope of claims, page 3, line 2 to page 5, line 18, Fig. 1-3, etc. The examiner equates this as an automated mounting method for individually mounting objects (i.e. pillars) per claim 1 and claim 3, lines 2, 3 and 13-21.
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either WO ‘152 or JP ‘020, to use an automated mounting method for the pillars since JP ‘786 teaches this technique is known in order to increase the efficiency of pillar mounting in WO ‘152 or JP ‘020. With regards to claim   2, see figure 1 in JP ‘786 showing the components/pillars being pinched in the sheet 8 and punched out of the sheet. 
    
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        11/06/2021